NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



WILLIAM COON, DOC #H04539,         )
                                   )
           Appellant,              )
                                   )
v.                                 )             Case No. 2D17-2568
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed April 5, 2019.

Appeal from the Circuit Court for Polk
County; Kelly P. Butz, Judge.

David Maldonado, J.D., of The Maldonado
Law Firm, P.A., Lakeland, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and C. Suzanne Bechard,
Chief-Assistant Attorney General, Tampa,
for Appellee.



PER CURIAM.

              Affirmed.




SILBERMAN, SALARIO, and BADALAMENTI, JJ., Concur.